Name: Commission Regulation (EEC) No 1867/89 of 27 June 1989 fixing the level of the intervention threshold for apples and tomatoes for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 89 Official Journal of the European Communities No L 181 /25 COMMISSION REGULATION (EEC) No 1867/89 of 27 June 1989 fixing the level of the intervention threshold for apples and tomatoes for the 1989/90 marketing year level of the threshold should be fixed for this product and that marketing year for the Community of Ten and for Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1122/89 of 27 April 1989 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1989/90 marketing year, and in particular Article 4 thereof, Whereas the detailed rules for fixing the level of the intervention thresholds for apples and tomatoes for the 1989/90 marketing year were defined in Articles 1 and 2 of Regulation (EEC) No 1122/89 ; Whereas the 1989/90 marketing year for apples runs from 1 July 1989 to 30 June 1990 ; whereas the level of the threshold for the Community of Ten and that for Spain should be fixed for that product and that marketing year for the period 1 July to 31 December 1989 and the level of the threshold should be fixed for the Community with the exception of Portugal for the period 1 January to 30 June 1990 ; Whereas the 1989/90 marketing year for tomatoes runs from 1 January 1989 to 31 December 1989 ; whereas the Article 1 The intervention thresholds for apples and tomatoes for the 1989/90 marketing year are indicated in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. / Done at Brussels, 27 June 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 181 /26 Official Journal of the European Communities 28 . 6 . 89 ANNEX Intervention , thresholds lor apples and tomatoes for the 1989/90 marketing year (in tonnes) Products/period Communityof Ten Spain Community with exception of Portugal Apples :  1 July to 31 December 1989 245 900 31 800   1 January to 30 June 1990   201 100 Total   478 800 Tomatoes 390 000 184 500 574 500